Citation Nr: 0942318	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bilateral eye injury, to include photophobia, vision loss, 
and ulcers.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to the residuals of a bilateral eye 
injury, to include photophobia, vision loss, and ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

In December 2008, the issues on appeal were remanded for 
further development.  Pursuant to the remand, compliant 
notice was provided to the Veteran in February and June 2009 
and a VA examination was obtained in September 2009.  As will 
be discussed more fully below, the examination is adequate 
upon which to base a decision with regard to the claim for 
the residuals of a bilateral eye injury and for the claim for 
migraines as secondary to the residuals of a bilateral eye 
injury.  Although the Board requested an opinion addressing 
service connection on a direct basis for the migraine claim 
and such was not obtained, the Board finds that no prejudice 
will result to the Veteran.  As will be discussed more 
thoroughly below, the Board has not found competent and 
credible evidence of an in-service event related to the claim 
for migraines.  Without evidence of an in-service event, 
service connection cannot be granted on a direct basis.  
Thus, as there is no in-service event upon which to base an 
opinion for migraine headaches on a direct basis, the Veteran 
is not prejudiced and the Board can proceed with a decision 
on this matter without a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's December 2008 remand 
with regard to the issues on appeal.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more than substantially complied with the Board's remand 
order").  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The residuals of a bilateral eye injury, to include 
photophobia, vision loss, and ulcers, if any, have not been 
shown to be causally or etiologically related to the 
Veteran's military service.

3.  Migraines headaches have not been shown to be causally or 
etiologically related to the Veteran's military service or to 
another service connected disability.  


CONCLUSIONS OF LAW

1.  The residuals of a bilateral eye injury, to include 
photophobia, vision loss, and ulcers were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Migraine headaches were not incurred in active service, 
nor are they proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 
(2009), 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in September 2004 with regard to 
the claim for service connection for a bilateral eye 
disability.  The letter addressed all of the notice elements 
for service connection and was sent prior to the initial 
unfavorable decision by the AOJ in March 2005.  With regard 
to the claim for migraines, a notice letter that addressed 
the elements for service connection on a direct basis was 
provided to the Veteran in September 2004 and a notice letter 
that addressed the elements for service connection on a 
secondary basis was provided in June 2009.  Although the June 
2009 notice was provided after the additional adjudication of 
the Veteran's claim for migraines in March 2005, the claim 
was subsequently readjudicated in a September 2009 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In a March 
2006 letter, the Veteran was provided with notice that 
addressed the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claims.  

Pursuant to the Board's December 2008 remand, a VA 
examination with respect to the claim for the residuals of a 
bilateral eye injury and the claim for migraines as secondary 
to the residuals of a bilateral eye injury was obtained in 
September 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Regarding the claims for the residuals of a bilateral eye 
injury and the claim for migraines as secondary, the Board 
finds that the VA opinion obtained in this case is adequate, 
as it is predicated on a reading of the service and post-
service medical records in the Veteran's claims file.  It 
considered all of the pertinent evidence of record, to 
include the Veteran's service and post-service records and 
the statements of the Veteran, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Further, the examiner answered the 
questions posed by the Board in the remand directives.  Thus, 
there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met with regard to the claims for a bilateral eye 
disability and migraines on a secondary basis.  38 C.F.R. 
§ 3.159(c)(4).   

The Board acknowledges that the Veteran has not had a VA 
examination that addresses the etiology of his claim for 
migraines on a direct basis.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed 
because there is no evidence of headaches in-service or an 
event or injury that might have resulted in headaches that 
the Board has found to be competent and credible.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
As will be discussed more thoroughly below, the Board has not 
found the Veteran's assertions that he first experienced 
headaches during service to be persuasive.  Accordingly, 
without evidence of an in-service event, it was not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim for migraines on a direct basis.  38 
C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim for a bilateral eye 
disability.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  Refractive error of the 
eye is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for the residuals of a 
bilateral eye injury, to include photophobia, vision loss, 
and ulcers.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
bilateral eye disability.  The Veteran contends that he 
developed injuries to his eyes due to jet engine fuel burns 
and exposure to chemicals which caused ulcers, photophobia, 
and reduced vision.  The Veteran's service treatment records 
reflected that in August 1975, the Veteran had a right eye 
irritation with an impression of conjunctivitis.  In 
September 1975, he reported an irritation in his right eye 
after it came into contact with Shelia Shine.  In March 1977, 
the Veteran was hospitalized for herpes keratitis/ rule out 
(r/o) trachoma in his right eye.  During his hospital stay, 
he complained of photophobia.  It was noted that he had right 
eye conjunctivitis for two weeks.  In June 1978, the 
Veteran's left eye was mildly inflamed.  There was no ulcer 
and the impression was r/o herpes eye infection.  A July 1978 
record reflected that the Veteran's face under his eyes was 
inflamed following contact with jet engine cleaner.  He had 
first degree burns on his arms, face, and chest.  On his 
September 1978 separation examination, his visual acuity was 
20/20 bilaterally and he had a full field of vision and 
passed the color vision test.  Thus, it appears that the 
Veteran had findings related to his eyes during service.

The first post-service evidence related to the matter 
consists of a private record from D.C. dated in February 2000 
which noted that the Veteran reported having a sudden onset 
of fuzzy vision when watching his computer monitor at work.  
The private physician appeared to relate this incident to 
chest discomfort.  

The Veteran underwent a VA examination in February 2005 in 
connection with his claim.  During the examination, the 
Veteran reported no subjective complaints other than that 
bright lights bother him.  Best corrected vision with 
refraction was 20/15 bilaterally, eye movements were full, 
corneas were clear, bilateral lens were clear, and there were 
no holes, tears, tumors, detachments, hemorrhages, or 
occlusion in either eye.  There were also some developmental 
peripheral cobblestone changes in the inferior temporal area 
of the right eye.  Following examination, the examiner 
rendered no diagnosis pertaining to the Veteran's eyes, but 
did not dispute that he had a sensitivity to light.  However, 
the examiner did not have the benefit of the claims file 
during the examination.  Consequently, another examination 
was requested in the December 2008 remand.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In November 2005 after reviewing the Veteran's service 
treatment records, private Dr. T.R.R. opined that it was 
possible that the Veteran's photophobia was due to his 
previous ophthalmologic injury but he could not definitively 
say there was a causal relationship.  The Board notes that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Dr. T.R.R. provided no 
rationale for his opinion.  Moreover, the phrasing "its is 
possible...but I cannot definitively say" in this case, makes 
the doctor's opinion speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Thus, the Board affords 
little probative value to Dr. T.R.R.'s statement.  

In September 2009, the Veteran underwent another VA 
examination.  The Veteran reported pain in both eyes that he 
stated was due to light sensitivity and burning and that he 
had blurred vision at times.  The examiner referenced recent 
testing done in April 2009 by a VA optometrist.  Following 
examination in April 2009, there were no current residual 
objective findings which would contribute to the Veteran's 
subjective complaints of photophobia.  There was also no 
active disease process or residual scarring as a result of 
his in-service eye injuries.  His visual acuities were 
excellent at 20/20 in each eye and he had no ocular 
complications which would result in visual field loss and 
therefore any deviation was strictly the result of anatomical 
variation.  The only diagnosis of note was chronic allergic 
conjunctivitis since approximately 2007.  

The Veteran reported to the September 2009 VA examination 
wearing clip-on sunglasses that he did not take off until the 
testing began.  The optometrist noted that there was no light 
sensitivity when the reading lamp was placed for the NVA 
test.  The examiner intentionally placed the lamp light so 
that it was shining behind the Veteran's sunglasses partly 
into his eyes.  After reviewing the claims file and the 
results of the April 2009 testing, the examiner noted that 
the injuries to the Veteran's right eye during service were 
superficial and recorded treatment was appropriate and no 
residual effects were recorded after each incident.  
Regarding the left eye, the only incident was the June 1978 
report of mild inflamed conjunctiva which received 
appropriate treatment.  The Veteran's uncorrected visual 
acuity at entrance and separation was 20/20 bilaterally.  The 
examiner commented that it was interesting to note that the 
Veteran's reported sensitivity to light and burning to both 
eyes equally.  

The examiner found no physical damage to either eye that 
would support the light sensitivity and burning.  
Consequently, the examiner concluded that the light 
sensitivity and burning of the eyes was not due to the 
chemical burns or other eye related findings that the Veteran 
sustained during service.  The examiner added that the 
Veteran's mild dry eye condition was more likely than not due 
to his diabetes, and this dry eye condition would relate more 
to his blurred vision, light sensitivity, and burning that he 
experienced.  

The Board affords the September 2009 VA examiner's opinion 
great probative value as it is based on a review of the 
claims file and is supported by objective testing.  The 
examiner specifically referenced the eye injuries the Veteran 
suffered and described the testing performed as well as the 
Veteran's reactions to light shown directly into his eyes.  
He also described the discrepancy between the differing 
injuries to each eye during service and the current 
subjective report of equal sensitivity to light in both eyes.  
Thus, the Board finds the opinion of the examiner to be well 
supported by rationale and objective testing.  

In sum, based on the most probative evidence of record, it 
does not appear that the Veteran has a current eye related 
disability.  Service connection requires evidence that 
establishes that the Veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Importantly, no 
objective physical damage was found in either eye during the 
February 2005 or September 2009 VA examinations.  In fact, it 
appears that any sensitivity to light or burning and dry eye 
sensation was related to his diabetes, for which the Veteran 
is not service connected.  Lastly, the finding of chronic 
allergic conjunctivitis was noted to have begun in 2007, well 
after the Veteran's separation from service.  To the extent 
that the Veteran has any decreased visual acuity due to 
refractive error of the eye, this is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Consequently, service connection for the 
residuals of a bilateral eye injury, to include photophobia, 
vision loss, and ulcers must be denied.  38 C.F.R. § 3.303.  



2.  Entitlement to service connection for migraine headaches, 
to include as secondary to the residuals of a bilateral eye 
injury, to include photophobia, vision loss, and ulcers.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
migraine headaches.  The service treatment records are absent 
for complaints, treatment, findings, or diagnoses related to 
migraine headaches.  Thus, there was no showing of migraines 
during the Veteran's service.

In fact, the first complaints of migraines were not until 
many years after the Veteran's separation from service.  A 
March 1997 record from D.C. stated that the Veteran had some 
return of migraine headaches.  It was noted that the examiner 
felt the Veteran's caffeine intake as well as not eating on a 
regular basis was contributing to his headaches.  February 
and March 2000 records from D.C. contained assessments of 
migraines with a notation that the Veteran had some mild 
episodes in the past couple of years but never this intense 
or with a visual problem.  Importantly, there was no mention 
of the Veteran's military service in any of these records.  

The Board observes that the first objective findings of 
migraines were in 1997, approximately 19 years after the 
Veteran's separation from service.   A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the Veteran contended in a September 
2004 statement that he has suffered from migraine headaches 
since approximately 1978 when they started to affect his work 
performance.  In his September 2004 Form 21-526, the Veteran 
indicated that his migraines began in 1976.  During his 
February 2005 VA neurological disorders examination, he 
asserted that his headaches began around 1979.  The Veteran 
is competent to report that he experienced headaches during 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Board does 
not find his assertions that he has experienced migraines 
during and since service to be persuasive.  In this regard, 
the Veteran has not described with any specificity what 
prompted the onset of his headaches.  Further, the service 
treatment records contain complaints of various 
symptomatology during service, but there were no reports of 
headaches.  Moreover, the earliest post-service treatment 
records pertaining to migraines do not mention the onset or 
any reference to headaches during service.  Thus, after 
considering the lack of in-service findings or reports of 
headaches, the absence of evidence of headaches until many 
years after service, and the lack of description regarding 
the alleged onset of headaches during service, the Board does 
not find the Veteran's contentions that he has experienced 
headaches since service to be persuasive.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).  Therefore, the 
Board concludes that the onset of the Veteran's headaches was 
not until many years after his separation from service.  

Regarding his contention that his migraines are secondary to 
the residuals of a bilateral eye injury, to include 
photophobia, vision loss, and ulcers, as noted above, this 
claim has been denied.  Moreover, the evidence does not show, 
nor does the Veteran contend, that migraines are related to 
his service-connected left ear hearing loss or tinnitus.  
Consequently, service connection cannot be granted on a 
secondary basis.  38 C.F.R. § 3.310.  

In conclusion, the more persuasive evidence does not indicate 
headaches occurring during service or until many years 
thereafter.  Additionally, as service connection for the 
residuals of a bilateral eye injury, to include photophobia, 
vision loss, and ulcers has been denied, service connection 
cannot be granted on a secondary basis.  38 C.F.R. § 3.310 
(2006).  Therefore, the Board finds that the Veteran's claim 
for entitlement to service connection for migraine headaches 
must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for the residuals of a 
bilateral eye injury, to include photophobia, vision loss, 
and ulcers, is denied.

Entitlement to service connection for migraine headaches, to 
include as secondary to the residuals of a bilateral eye 
injury, to include photophobia, vision loss, and ulcers, is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


